Citation Nr: 0630034	
Decision Date: 09/22/06    Archive Date: 10/04/06

DOCKET NO.  04-44 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
peripheral neuropathy of the right lower extremity.

2.  Entitlement to a rating in excess of 10 percent for 
peripheral neuropathy of the left lower extremity.


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active service from January 1946 to August 
1947 and from October 1947 to December 1975.

The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veterans Affairs (VA) Regional Office (RO) in September 2004, 
which assigned separate compensable 10 percent evaluations 
for peripheral neuropathy in each of the veteran's lower 
extremities, due to service connected diabetes.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The competent medical evidence of record demonstrates 
that the veteran's service-connected diabetic neuropathy of 
the right and left lower extremities is characterized by mild 
incomplete paralysis.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
peripheral neuropathy of the right lower extremity are not 
met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.124a, Diagnostic Code 8521 (2005).

2.  The criteria for a rating in excess of 10 percent for 
peripheral neuropathy of the left lower extremity are not 
met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.124a, Diagnostic Code 8521 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in a March 2004 letter, prior to the decision 
on appeal, the RO provided notice to the veteran regarding 
what information and evidence is needed to substantiate the 
claim for an increased rating, as well as what information 
and evidence must be submitted by the veteran, what 
information and evidence will be obtained by VA, and the need 
for the veteran to advise VA of or submit any further 
evidence that pertains to the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, VA outpatient treatment 
reports and examination reports, and private medical records.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  As such, there is no indication that there is any 
prejudice to the appellant by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claim for an 
increased rating, any question as to an appropriate effective 
date to be assigned is rendered moot.  Any error in the 
sequence of events or content of the notice is not shown to 
have any effect on the case or to cause injury to the 
claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Analysis

In this case, the Board observes that the veteran's pertinent 
medical history is significant for diabetes mellitus, for 
which service connection was granted in October 2002.  
Peripheral neuropathy was included the in rating for diabetes 
by a November 2003 rating decision.  Separate ratings for 
peripheral neuropathy of the right and left lower extremities 
were assigned by a rating decision of September 2004.  The 
veteran essentially contends that symptoms associated with 
peripheral neuropathy in his lower extremities are severe 
enough to warrant higher disability ratings.

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: his contentions, service medical 
records, VA medical records, VA examination reports, and 
private medical records.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the appellant or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
the claims for increase, and what the evidence in the claims 
file shows, or fails to show, with respect to these claims.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1 (2005).  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).

As noted, the veteran's diabetic neuropathy is currently 
assigned 10 percent evaluations for each lower extremity 
under 38 C.F.R. § 4.124a, Diagnostic Code 8521, for external 
popliteal nerve.  Under this Code, incomplete paralysis 
warrants a 10 percent evaluation if mild, a 20 percent 
evaluation if moderate, and a 30 percent evaluation if 
severe.  A 40 percent evaluation is warranted for complete 
paralysis manifested by foot drop and slight droop of first 
phalanges of all toes, cannot dorsiflex the foot, extension 
(dorsal flexion) of proximal phalanges of toes lost, 
abduction of foot lost, adduction weakened; anesthesia covers 
entire dorsum of foot and toes.  

The Board observes that the words "mild," "moderate," and 
"severe" are not defined in the Rating Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the degree that its decisions are "equitable 
and just."  See 38 C.F.R. § 4.6.  It should also be noted 
that use of descriptive terminology such as "mild" by medical 
examiners, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 
4.6.

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, and the relative impairment in motor function, 
trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 
(2005).

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings. The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

At the outset, the Board notes that the veteran has failed to 
appear for two VA examinations during the pendency of this 
claim.  One of these was scheduled for April 2004 and the 
other for January 2005.  In October 2004, the veteran stated 
that his condition had "drasticly[sic] worsen[ed]."  
However, in correspondence from June and December 2004 the 
veteran stated that he would not report to his VA examination 
because a physician would not be performing the examination.  
Further, he stated in his June 2004 correspondence that he 
would not travel to Buffalo, New York, where a VA physician 
could potentially be available.  However, these arguments are 
not "good cause" pursuant to 38 C.F.R. § 3.655, and do not 
excuse the veteran's attendance at his VA examinations.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (The duty to 
assist is not a "one-way street."  If a claimant wants help, 
he cannot passively wait for it in those circumstances where 
he may or should have information that is essential in 
obtaining the putative evidence.).  Thus, the claim will be 
rated based on the evidence of record.

In a private examination report from March 2003, the veteran 
reported pain in his feet in the morning, relieved by 
wiggling and rubbing.  The veteran was accorded a physical 
examination that included an electroneuromyography (ENG) 
report, which indicated bilaterally absent sural sensory 
responses, low amplitude tibial motor responses on the right 
with low conduction velocities that were worse on the right 
than the left.  Distal denervation in the foot intrinsics 
were also noted bilaterally and an abnormal abductor hallucis 
was noted.  Despite these results, and some unsteadiness 
performing the Romberg test, the veteran was found to have an 
unremarkable casual gait.  Lower extremity strength was 
normal, except for "a hint of weakness" in one of the 
veteran's great toes at extension.  His deep tendon reflexes 
were 2- at the knees and 1 at the ankles, with toes down 
going.  Some vibratory sensation loss was noted at the toes.  
Pinprick sensation was also noted to be diminished in the 
proximal third of the veteran's lower leg.  Temperature 
sensation was also reduced, but coordination testing was 
normal.  

None of these symptoms are so severe as to include dangling 
or dropped foot, loss of active movement below the knee, 
weakening of flexion below the knee, or marked muscular 
atrophy.  The examiner specifically noted that the discomfort 
in the veteran's feet was "fleeting," intermittent, and did 
not last more than 5 minutes.  For that reason he declined to 
prescribe medications to treat the veteran's condition.  All 
of these manifestations are consistent with a mild disability 
rating for both of the veteran's lower extremities.  Indeed, 
while the private physician concluded that the examination 
was abnormal, only mild distal symmetric sensory motor 
polyneuropathy with distal axonal features common for 
diabetic patients was indicated.

Subsequent VA outpatient records are consistent with the 
veteran's private examination.  Notes from May 2003 indicate 
the veteran had cyanotic coloration, but that his feet were 
warm, with pedal pulses palpable.  No distinct muscle atrophy 
was observed, and full range of active and passive motion was 
noted bilaterally.  The veteran was diagnosed with mild 
peripheral neuropathy.  There is no evidence from this record 
to suggest a higher compensable rating is warranted.  

A December 2003 note from the veteran's private physician 
references the March 2003 ENG results, and provides no 
additional examination or objective findings.

The veteran contended, in correspondence dated October 2004, 
that he has spent several hundred dollars on shoes, and that 
he is unable to walk or stand for prolonged periods of time.  
Further, in December 2004, the veteran characterized his foot 
pain as severe, and noted that he cannot be on his feet for 
more than 20 to 30 minutes at a time.  While the veteran's 
complaints of pain have been considered, the weight of 
competent medical evidence of record suggests that the 
veteran's disability level is characterized as mild.  The 
Board considers the competent medical evidence with objective 
findings to be highly probative.  As noted above, the veteran 
does not wish to undergo a VA examination by anyone other 
than a physician, and refuses to travel to the facility where 
such an examination can be arranged.  Thus, as the level of 
symptomatology shown by the preponderance of the evidence of 
record does not approximate moderate disability, the criteria 
for the next higher evaluation are not met for either the 
right or left lower extremity.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Entitlement to a rating in excess of 10 percent for 
peripheral neuropathy of the right leg is denied.

Entitlement to a rating in excess of 10 percent for 
peripheral neuropathy of the right leg is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


